18-2671
     Bin Rehman v. Wilkinson
                                                                                   BIA
                                                                       A098 424 207/208

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 11th day of February, two thousand twenty-one.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            ROSEMARY S. POOLER,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   MALIK NAVEED BIN REHMAN, ZAHIDA
14   ALTAF,
15            Petitioners,
16
17                    v.                                         18-2671
18                                                               NAC
19   ROBERT M. WILKINSON, ACTING
20   UNITED STATES ATTORNEY GENERAL,
21            Respondent. 1
22   _____________________________________
23
24   FOR PETITIONERS:                     Glenn L. Formica, New Haven, CT.
25
26   FOR RESPONDENT:                      Joseph H. Hunt, Acting Assistant
27                                        Attorney General; Shelley R. Goad,
28                                        Assistant Director; Russell J.E.
     1
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Acting Attorney
     General Robert M. Wilkinson is automatically substituted as Respondent.
 1                                    Verby, Senior Litigation Counsel,
 2                                    Office of Immigration Litigation,
 3                                    United States Department of
 4                                    Justice, Washington, DC.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10       Petitioners Malik Naveed Bin Rehman and Zahida Altaf,

11   natives and citizens of Pakistan, seek review of an August

12   29, 2018, decision of the BIA, denying their motion to reopen.

13   In re Malik Naveed Bin Rehman, Zahida Altaf, Nos. A098 424

14   207/208 (B.I.A. Aug. 29, 2018).             We assume the parties’

15   familiarity with the underlying facts and procedural history.

16       The applicable standards of review are well established.

17   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

18   2008).     In their motion to reopen, Petitioners argued that,

19   as asserted in their underlying asylum application, they

20   continue to fear that Altaf’s family will harm them because

21   the family disapproved of their marriage due to Bin Rehman’s

22   caste.     They argued that honor killings were increasing in

23   Pakistan    and   that   their    former   counsel   was   ineffective

24   because he failed to provide the immigration judge (“IJ”)

25   evidence they had submitted in support of their Canadian
                                         2
 1   asylum application, letters from their relatives, or evidence

 2   of honor killings in Pakistan.

 3       It    is   undisputed    that    Petitioners’   2018    motion   was

 4   untimely because it was filed more than seven years after

 5   their    removal   order    became   final   in   2010.   See   8 U.S.C.

 6   § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).              Although the

 7   time limitation on a motion to reopen may be excused if the

 8   motion seeks to apply for asylum based on a material change

 9   in conditions in the country of removal or alleges a valid

10   claim    of    ineffective    assistance     of    counsel,     8 U.S.C.

11   § 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii);

12   Iavorski v. U.S. INS, 232 F.3d 124, 134–35 (2d Cir. 2000),

13   the BIA did not err in finding that Petitioners’ evidence was

14   insufficient to excuse the time limit.

15       “[T]o prevail on a motion to reopen alleging changed

16   country conditions where the persecution claim was previously

17   denied based on an adverse credibility finding . . ., the

18   [movant] must either overcome the prior determination or show

19   that the new claim is independent of the evidence that was

20   found to be not credible.”       Matter of F-S-N-, 28 I. & N. Dec.

21   1, 3 (BIA 2020); see also Kaur v. BIA, 413 F.3d 232, 234 (2d

22   Cir. 2005) (“[E]vidence submitted by petitioner in support of

                                          3
 1   . . . motion was not ‘material’ because it did not rebut the

 2   adverse credibility finding that provided the basis for the

 3   IJ’s denial of petitioner’s underlying asylum application.”).

 4   Petitioners have abandoned any challenge to the BIA’s finding

 5   that they did not overcome the agency’s underlying adverse

 6   credibility determination by not arguing this issue in their

 7   brief.   See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1,

 8   545 n.7 (2d Cir. 2005).         Regardless, that finding was not in

 9   error because the evidence they submitted in support of

10   reopening   did   not    address     or   explain   the   inconsistent

11   evidence underlying the adverse credibility determination.

12   Because this finding is dispositive, see Kaur, 413 F.3d at

13   234; Matter of F-S-N-, 28 I. & N. Dec. at 3, we do not reach

14   the BIA’s alternative bases for denying the motion, see INS

15   v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule

16   courts and agencies are not required to make findings on

17   issues the decision of which is unnecessary to the results

18   they reach.”).

19       We also find no error in the BIA’s decision declining to

20   excuse   the   time     limit    based    on   Petitioners’   claim   of

21   ineffective assistance.         Petitioners failed to show that they

22   exercised the requisite due diligence because they did not

                                         4
 1   demonstrate that they took any action for over seven years

 2   after the BIA issued its order of removal.                   See Rashid v.

 3   Mukasey, 533 F.3d 127, 132 (2d Cir. 2008) (providing that

 4   petitioners are required to show the exercise of due diligence

 5   during   “both    the   period    of       time   before   the   ineffective

 6   assistance of counsel was or should have been discovered and

 7   the period from that point until the motion to reopen is

 8   filed”); see also Jian Hua Wang v. BIA, 508 F.3d 710, 715 (2d

 9   Cir. 2007) (collecting cases for the proposition that “a

10   petitioner who waits two years or longer to take steps to

11   reopen     a   proceedings       has       failed   to     demonstrate     due

12   diligence”).     The record belies Petitioners’ contention that

13   they were unaware of counsel’s alleged ineffective assistance

14   given their statements at their hearing before the IJ blaming

15   counsel for failing to submit certain evidence.                  Petitioners

16   also do not demonstrate the requisite prejudice by failing to

17   submit either the missing evidence or evidence rebutting the

18   underlying credibility determination.                See Rabiu v. INS, 41

19   F.3d   879,    882–83   (2d   Cir.     1994)      (providing     that   actual

20   prejudice requires a showing of prima facie eligibility for

21   relief).




                                            5
 1       Accordingly,    because    Petitioners   did   not   rebut   the

 2   agency’s   underlying   adverse   credibility   determination    or

 3   satisfy the requirements for an ineffective assistance claim,

 4   the BIA did not abuse its discretion in denying their motion

 5   to reopen as untimely.        See 8 U.S.C. § 1229a(c)(7)(C)(i);

 6   8 C.F.R. § 1003.2(c)(2); see also Kaur, 413 F.3d at 234.

 7       For the foregoing reasons, the petition for review is

 8   DENIED.    All pending motions and applications are DENIED and

9    stays VACATED.

10                            FOR THE COURT:
11                            Catherine O’Hagan Wolfe,
12                            Clerk of Court




                                       6